Title: From Thomas Jefferson to Samuel Williams, 9 July 1823
From: Jefferson, Thomas
To: Williams, Samuel


Sir
Monto
July 9. 23.
I this day write to my correspdt in Richmd Colo B. Peyton to procure and remit to you a bill which shall nett 444.D. in London of this I pray you to remit the proceeds on my acct to mr Thomas Appleton at Leghorn who has authorised me to give you this trouble. the inclosed letter I  advises him of the remittance and of  it’s purposes.  Accept the assurance of my esteem & respect.Th: Jefferson